Citation Nr: 0327400	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-07 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of zero percent 
for hearing loss in the left ear.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel

INTRODUCTION

The veteran had active service from September 1969 to July 
1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas (TX), that denied the veteran's claims of 
entitlement to a disability rating in excess of zero percent 
for hearing loss in the left ear and entitlement to a 
disability rating in excess of 10 percent for tinnitus.  The 
veteran has perfected a timely appeal.  A Travel Board 
hearing was held before the undersigned Veterans Law Judge in 
May 2003.

The issue of entitlement to a disability rating in excess of 
10 percent for tinnitus will also be addressed in this 
remand.


REMAND

As a procedural matter, the Board notes that, in the 
currently appealed rating decision issued in December 2001, 
the RO denied, in pertinent part, the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for tinnitus.  The veteran and his service representative 
were notified of this decision that same month.  In a 
statement received at the RO in January 2002, the veteran 
disagreed with this determination.  The Board observes that, 
in this regard, under the laws administered by VA, it is 
permissible for a claimant to initiate an appeal by filing a 
timely notice of disagreement to contest the result of an 
initial review or determination by the agency of original 
jurisdiction.  38 U.S.C.A. § 7105 (West Supp. 2002) ("notice 
of disagreement shall be filed within one year from the date 
of mailing notice of the result of initial review or 
determination...."); see also 38 C.F.R. § 20.302 (2003) ("a 
claimant...must file a Notice of Disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that the agency mails notice of the 
determination to him or her...").  Thus, in applying these 
legal criteria to the facts of this case, the veteran's 
January 2002 statement may be construed as a timely filed 
notice of disagreement with the denial of his claim of 
entitlement to a disability rating in excess of 10 percent 
for tinnitus.  

Because the veteran filed a timely notice of disagreement 
under 38 U.S.C.A.           § 7105, appellate review of the 
RO's December 2001 rating decision was properly initiated, 
and the RO was then obligated to furnish him a Statement of 
the Case (SOC) with respect to the issue of entitlement to a 
disability rating in excess of 10 percent for tinnitus.  38 
U.S.C.A. § 7105 (West Supp. 2002); 38 C.F.R. § 19.26 (2003).  
See also Hamilton v. Brown, 4 Vet. App. 528 (1993).  

Presently, the veteran's claim of entitlement to disability 
rating in excess of zero percent for hearing loss in the left 
ear is in appellate status due to the timely filing of a 
notice of disagreement with the RO's December 2001 rating 
decision. Therefore, while the RO properly issued an SOC in 
May 2002 that addressed this claim, the record indicates that 
an SOC has not been issued with reference to the veteran's 
claim of entitlement to disability rating in excess of 10 
percent for tinnitus.  As such, and because the veteran had 
not indicated that he has withdrawn this claim, on remand, 
the RO should issue a Statement of the Case on the claim of 
entitlement to a disability rating in excess of 10 percent 
for tinnitus.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The remanding of this issue (i.e., entitlement to a 
disability rating in excess of 10 percent for tinnitus) must 
not be read as an acceptance of jurisdiction over the same by 
the Board.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
Supp. 2002); Roy v. Brown, 5 Vet. App. 554 (1994).  The RO 
should return this issue to the Board only if the veteran 
perfects an appeal in full accordance with the provisions of 
38 U.S.C.A. § 7105.

The Board also observes that, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (hereinafter, the "Court") 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in 38 C.F.R. § 3.159(b)(1) to respond to 
a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that, notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Further, the Board notes that, during the pendency of this 
appeal, the regulations pertaining to Diagnostic Code 6260 
(tinnitus), which is applicable to the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for tinnitus, were revised effective June 13, 2003.  68 Fed. 
Reg. 25823 (May 14, 2003).  Where, as here, the law or 
regulations change after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  As 
such, on remand, the RO should advise the veteran of the 
criteria contained in the revised Diagnostic Code 6260.

Finally, a review of the record reflects that the veteran's 
last VA outpatient audiology examination was in August 2001.  
Hence, the Board is of the opinion that an updated 
examination should be accomplished in order to determine the 
current severity of the veteran's service-connected hearing 
loss in the left ear and tinnitus.  As such, on remand, the 
RO should schedule the veteran for an updated VA audiology 
examination.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should issue a Statement of 
the Case with respect to the issue of 
entitlement to a disability rating in 
excess of 10 percent for tinnitus.  The 
RO should return this issue to the Board 
only if the veteran files a timely 
substantive appeal.

2.  The RO should provide the veteran and 
his representative with a copy of the 
criteria contained in the former and 
revised Diagnostic Code 6260.

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002), and any other 
applicable legal precedent.  In doing so, 
the veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

4.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examination: an audiology 
examination to determine the current 
severity of the veteran's service-
connected hearing loss in the left ear 
and tinnitus.  Send the claims folder to 
the examiner for review.  Request that 
this examination specifically include all 
standard studies and tests.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.  Ask the 
examiner to comment specifically on the 
test results contained in audiometric 
testing of the veteran accomplished in 
May 2003 at Jones Audiology And Hearing 
Aid Center.  The examiner is asked to 
interpret these results by providing the 
puretone decibels at 1000, 2000, 3000, 
and 4000 Hertz (Hz) levels for the right 
ear and left ear, the average puretone 
decibel loss for the right ear and left 
ear, and the percentage of controlled 
speech discrimination for the right ear 
and left ear.  The examiner is asked to 
specify whether the results of the May 
2003 audiometric testing by Jones 
Audiology and Hearing Aid Center present 
language difficulties or inconsistent 
speech audiometry scores that would make 
the use of both puretone average and 
speech discrimination inappropriate.  If 
the answer is yes, please forward the 
case to the Chief of the VA Audiology 
Clinic for the purposes of certifying 
that there is either language 
difficulties or inconsistent speech 
audiometry scores.  

5.  After the completion of the 
foregoing, and after undertaking any 
further development deemed warranted by 
the record (and keeping in mind the 
dictates of the Veterans Claims 
Assistance Act of 2000), the RO should 
again review the veteran's claims of 
entitlement to a disability rating in 
excess of zero percent for hearing loss 
in the left ear and entitlement to a 
disability rating in excess of 10 percent 
for tinnitus, in light of all pertinent 
legal authority.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


